Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 5/7/2021, the Applicant has filed a response on 8/3/2021 amending claims 1, 3, 9, 11 and 19-20. Claims 7-8 and 17-18 have been cancelled. No claim has been added.

Allowable Subject Matter

Claims 1-6, 9-16 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 (and similar claim 11), the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display apparatus comprising: a plurality of cabinets configured to be arranged to form a screen of the display apparatus, each cabinet of the plurality of cabinets including at least one display module; a plurality of wireless communicators provided in each cabinet of the plurality of cabinets, wherein the plurality of cabinets include a first cabinet, and the plurality of wireless communicators control the first cabinet to display an image based on a signal received via one wireless communicator included in the plurality of first wireless communicators and located in a direction among the signals, the one wireless communicator being determined according to a predetermined priority of each of the plurality of first wireless communicators provided in the first cabinet, the predetermined priority being set based on a user command, and wherein the at least one processor is further configured to, based on identification that a signal of the signals is not received via a wireless communicator having a first priority and located in a first direction among the plurality of first wireless communicators, control the first cabinet to display the image based on a signal of the signals received via a wireless communicator having a second priority and located in a second direction among the plurality of first wireless communicators, the first priority being higher than the second priority”, as claimed in claim 1 (and similar claim 11).

Regarding claims 2-6 and 9-10, these claims are allowed based on their dependency on claim 1.

Regarding claims 12-16 and 19-20, these claims are allowed based on their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623